Citation Nr: 1436878	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-02 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

When this matter was previously before the Board in October 2010 and January 2012, it was remanded for additional development of the record and to ensure due process.  

The Veteran testified at hearings before two different Veterans Law Judges.  These hearings addressed the issue currently before the Board.  A letter sent in October 2011 advised the Veteran that his claim would be reviewed by a third Veterans Law Judge and, therefore, he had a right to have another hearing before that individual.  The Veteran waived his right to appear before a third Veterans Law Judge in a response received in November 2011. 


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with chloracne or other acneform disease consistent with chloracne.

2.  The Veteran's skin conditions, variously diagnosed, are not attributable to his military service, to include Agent Orange exposure. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Assist and Notify

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by pre-adjudication letters sent to the Veteran in June 2007 and December 2007.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Board notes the Veteran identified VA treatment received from 1971 to 1979.  The RO made several attempts in writing and via phone calls to obtain these records to no avail.  The VA facility in Minneapolis provided a negative response in October 2009.  The Veteran was notified of these efforts in a letter sent to him in October 2009 and he had an opportunity to try to locate these records on his own, which he could not.  The RO outlined all efforts made to obtain these records in an October 2009 VA memo, and the Board concludes all efforts to obtain these records have been exhausted and further steps would be futile.  The Veteran has at no time referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In accordance with the Board's October 2010 remand directive, the Veteran was afforded a VA examination in February 2011 and, in accordance with the Board's January 2012 remand directive, an addendum to the opinion was obtained in January 2012.  The Board finds the combination of the 2011 examination results and the January 2012 addendum opinion adequate.  That is, the 2011 examiner documented the Veteran's lay statements, pertinent medical history, and current diagnostic findings.  The 2012 addendum provided an opinion specifically with regard to etiology of found skin conditions in light of the Veteran's reported history of symptoms.  The Board finds the examination and opinions rendered are in substantial compliance with the Board's prior Remand directives and the opinions of record are adequate in which to base a decision here.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claims.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the May 2010 and May 2011 hearings, the VLJs explained the issue on appeal.  The Veteran's representative and the VLJs asked questions to ascertain whether any pertinent evidence not currently associated with the claims file was available.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearings. By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. As such, the Board finds that, consistent with Bryant, the VLJ's complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Service Connection (Skin)

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Here, the Veteran claims he suffered with frequent rash breakouts, peeling skin, and other skin problems while stationed in Vietnam.  He claims he was given topical creams and powder, and his mother even sent him a powder from home to help with his skin problems.  He further claims ongoing skin problems after returning from Vietnam with periodic breakouts of rashes and skin lesions.  He believes his skin condition is a result of his service in Vietnam, to include Agent Orange herbicide exposure.

A presumption exists for veterans who, during active service served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  Specifically, those veterans will be presumed to have been exposed during such service to an herbicide agent (Agent Orange) unless there is affirmative evidence that the veteran was not exposed.  38 C.F.R. § 3.307(d)(iii).  The Veteran served in Vietnam during the relevant time frame and, therefore, is presumed to have been exposed to Agent Orange herbicides.

Diseases associated with exposure to Agent Orange include chloracne or acneform disease consistent with chloracne.  38 C.F.R. § 3.309(e).  No other skin conditions are noted on the presumptive list. 

Service treatment records are silent as to any complaints, diagnoses or treatment for skin related problems during service.  The Veteran's March 1968 induction examination notes a self-reported history of "boils." The physician noted the Veteran reported that his "skin cracks with sweating," but his skin was negative on examination.  He was not diagnosed with a skin condition on entrance nor is there any mention of skin problems during service.

The Veteran testified before the Board in May 2010 indicating he never complained in service because it was frowned upon to do so.  He was given topical creams and powder, and his mother sent him a powder as well to help with the skin problems.  He further indicates he sought treatment in 1971 immediately upon returning from Vietnam.  His ex-wife submitted a statement in July 2011 indicating she accompanied the Veteran on these doctor visits between 1971 and 1979 where he was treated for various skin-related problems.  As noted in the duty to assist section above, despite significant efforts, these 1970s records could not be obtained.

It is noteworthy, however, that the Veteran's DD-214 indicates, among other things, receipt of an Air Medal with oak leaf cluster and "V" device.  This medal is awarded for heroism against the enemy and, therefore, the Veteran is presumed to have been exposed to combat in Vietnam.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

Here, the Board will accept the Veteran's recollections of in-service treatment and the conditions of the locale, but the evidence must still establish by competent medical evidence tending to show a current disability and a nexus between that disability and those service events. See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999). In this case, for the reasons discussed above, such competent medical nexus evidence is lacking.

As explained above, moreover, where a condition is readily identifiable, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309 (emphasis added).  

The Board concludes the Veteran is, at the very least, competent to observe various skin abnormalities on his body.  Skin diagnoses, however, are not considered "chronic conditions" under 38 C.F.R. § 3.309(a) and, therefore, service connection cannot be established merely because the Veteran claims continuous symptoms since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

Again, the Veteran claims he sought treatment for skin rashes and lesions immediately upon returning from Vietnam in 1971.  The claims folder contains records as early as 1981, a decade after his separation from service.  At that time, the Veteran underwent a VA dermatological examination in May 1981 for Agent Orange registry purposes.  Therein, the physician diagnosed the Veteran with keratoderma on his hands, but found it unrelated to his in-service Agent Orange exposure.  In 1997, the Veteran was privately treated for leg cellulitis.  VA outpatient treatment records indicate the Veteran was seen in October 2009 with a left hand mass.  At that time, he self-reported a history of multiple masses on his upper extremities, which his primary physician said were benign.  The October 2009 VA doctor opined that these past masses were likely "lipomas" and the current mass is likely a left hand Depuytren's nodule.  The nodule was surgically removed in November 2009 and found to be benign. 

The Veteran underwent a VA examination in February 2011 where the examiner noted the Veteran's reported history of rashes and lesions.  The examiner diagnosed the Veteran with lipoma, tinea, and keratoderma.  With regard to all these diagnoses, the examiner found them "less likely as not" due to his military service, to include Agent Orange exposure.  As a rationale, the examiner noted that the Veteran's service treatment records are silent as to any of these skin conditions and his post-service records are silent for many years of these conditions.  

The Board previously remanded this claim for an addendum opinion from the examiner ensuring all accurate evidence was considered and for the examiner to specifically consider the Veteran's lay statements and his spouse's lay statements regarding continuity of symptoms, in-service treatment, and treatment since service.

An addendum opinion was obtained in January 2012 where the examiner again opined it "is less likely as not" that the Veteran's skin disorders were caused by, the result of, or chronically aggravated by activities in military service, to include Agent Orange exposure.  Within the addendum opinion, the examiner once again noted the Veteran's contentions and reported in-service and post-service symptoms and treatment.  The examiner specifically noted the Veteran's contentions that he developed a skin condition during military service and was treated with creams and powders, including a powder that his mother sent to him.  The examiner noted the lack of documentation in the record.  The examiner further noted the Veteran being treated from 1971 to 1979, confirmed by his ex-wife, although there are no available records.  The examiner also noted the March 1968 entrance examination noting the Veteran's skin cracks with sweating.  Based on this information, the examiner opined as follows: 

[The] Veteran likely had [the] same condition prior to military service when he complained of skin cracking with sweating.  He had [a] flare during hot weather while in military service, and was reportedly seen following military service.  He has not had constant problem, and has not had regular care for this condition.  The [Veteran's] condition was less likely as not caused by or the result of or chronically aggravated by activities during military service or his exposure to Agent Orange.

The Board finds the VA examiner's examination and addendum opinion persuasive.  In the aggregate, the examiner's opinions are based on a thorough physical examination, a complete review of the claims folder, and consideration of the Veteran's lay statements.  In fact, despite the lack of documentation, the examiner presumed the facts as presented by the Veteran:  that he was treated for skin conditions in service and immediately after service.  Even based on these presumed facts, the examiner still found it unlikely the Veteran's current skin diagnoses are attributable to his military service, to include Agent Orange exposure.  Also compelling, no medical professional has ever associated the Veteran's skin diagnoses to any incident of his military service or otherwise conflicted with this examiner's opinion.

In short, the Veteran indicates he first observed skin abnormalities, to include rashes, skin peeling, and lesions while in Vietnam, and was prescribed topical creams and powders.  The Board has no reason to doubt the Veteran's credibility, especially in light of his combat service, but despite his observations, his service treatment records are silent as to an actual diagnosed skin disability at that time.  After service, the Veteran was diagnosed with various skin conditions, such as cellulitis, keratoderma, lipoma, and tinea, but there is no evidence of these diagnoses prior to 1981, a decade after service.  No medical professional has ever linked any current diagnosis to any incident of his military service, to include Agent Orange exposure.  Indeed, there are medical opinions to the contrary.

While the Veteran's lay statements were considered, the Board finds the medical evidence in this case more persuasive.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to....").  While the Veteran is competent to report matters subject to lay observation, such as skin peeling, etc., he has not been shown to be competent to diagnose any skin condition in service, or to relate any currently diagnosed skin disability to service.  Such is a complex medical matter, and the Veteran has not been shown to have the requisite knowledge and/or training in this regard.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for the Veteran's claimed skin condition is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange, is denied.



______________________________	__________________________________
               ERIC S. LEBOFF                                     DENNIS F. CHIAPPETTA
             Veterans Law Judge                                         Veterans Law Judge
      Board of Veterans' Appeals                             Board of Veterans' Appeals


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


